Exhibit (d)(3) EXPENSE LIMITATION AGREEMENT NORTH AMERICAN GOVERNMENT BOND FUND, INC. CLASS C SHARES THIS EXPENSE LIMITATION AGREEMENTis made as of the 1st day of March 2012 by and between NORTH AMERICAN GOVERNMENT BOND FUND, INC., a Maryland corporation (the “Fund”), and INTERNATIONAL STRATEGY & INVESTMENT INC., a Delaware corporation (“ISI” or the “Advisor”), with respect to the following: WHEREAS, ISI serves as the Fund’s investment advisor pursuant to an Investment Advisory Agreement dated December 15, 1992; and WHEREAS, ISI has voluntarily agreed to reimburse expenses with respect to the Class C Shares of the Fund so that the total annual operating expenses of the Class C Shares do not exceed 1.85% of the average daily net assets of the Class C Shares of the Fund; and WHEREAS, the Fund and ISI desire to formalize this voluntary expense reimbursement arrangement for a one-year period beginning on March 1, 2012 and ending February 28, 2013. NOW THEREFORE, in consideration of the mutual covenants herein contained and other good and valuable consideration, the receipt whereof is hereby acknowledged, the parties hereto agree as follows: 1. ISI agrees to reimburse the expenses of the Class C Shares of the Fund for a period from March 1, 2012 through February 28, 2013 to the extent necessary so that the total annual operating expenses of the Class C Shares of the Fund do not exceed 1.85% of its average daily net assets. 2. Upon the termination of the Investment Advisory Agreement this Agreement shall automatically terminate. 3. Any question of interpretation of any term or provision of this Agreement having a counterpart in or otherwise derived from a term or provision of the 1940 Act shall be resolved by reference to such term or provision of the 1940 Act and to interpretations thereof, if any, by the United States Courts or in the absence of any controlling decision of any such court, by rules, regulations or orders of the SEC issued pursuant to said Act.In addition, where the effect of a requirement of the 1940 Act reflected in any provision of this Agreement is revised by rule, regulation or order of the SEC, such provision shall be deemed to incorporate the effect of such rule, regulation or order.Otherwise the provisions of this Agreement shall be interpreted in accordance with the laws of Maryland. 1 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed in duplicate by their respective officers as of the day and year first above written. NORTH AMERICAN GOVERNMENT BOND FUND, INC. Attest:/s/ Heena Dhruv By: /s/ Margaret M. Beeler Margaret M. Beeler Title:Vice President INTERNATIONAL STRATEGY & INVESTMENT INC. Attest: /s/ Heena Dhruv By: /s/ R. Alan Medaugh R. Alan Medaugh Title: President 2
